Title: To Thomas Jefferson from Robert Leslie, 10 January 1803
From: Leslie, Robert
To: Jefferson, Thomas


          
            Sir
            Philadelphia January 10th 1803
          
          As the subject of dry Docks, is now under consideration, I take the liberty of intruding a few observation on that subject, 
          Mr Latrobe call’d on me a few days after his return from your City, and gave me a verbal description of what he had plan’d, it struck me at the time, that he had not fully considered the subject. as a matter of great importence seemed to be left out, yet as I could not be certain without seeing some drawing or scetch of the plans &c, I did not venture to say any thing to him on the subject, I have since seen a detailed account of it, in the Aurora, which if it is corect, confirms my opinion, 
          I am well convinced that nothing is so offensive to such a man as Mr Latrobe, as to have any defect pointed out in any of their planns, I therefore do not wish to say any thing to him on the subject, at present, as I think he will certainly discover it himself, as it is of considerable importence, and if not remedy’d will in a great measure counteract the adventages expected from the Docks, and be a continuel source of vexation and expence. if the plan is as I suspect, I have no doubt but you will readily discover it yourself, by a revew of the drawings, and if so, you can with propriety point it out to Mr L, which would have much more weight than any thing I could say, 
          In Mr Latrobes letter I was very much surprised to find, the following. 
          “Should the works be undertaken immediately, while the very numerous skilful and experienced workmen, who have been colected and in part educated, in the execution of large and difficult works, at the Pennsylvania Bank, and the works for supplying the City of Philada. with water, are within reach, I have not the smallest Doubt &c &c.” 
          From what motive Mr L recommends those workmen, I shall not pretend to say. but am very certain that they are the most improper of any set of men in the United States. I have attended to their performence, ocasionly, ever since my return from England and have no hesitation to say, they are the most lazey, indolent set of men I ever saw, and as to skill I have seen nothing like it in any of them, 
          Mr L has generally had a Pr Centag on the money laid out, for his superintendence, and has always treted with the utmost contempt, every Idea of Oconomy. these men, have found it their intrest to support him in every expensive measure, as it made more work for them, and frequently of such a nature, that gave them an oppertunity of charging any price they chose, by which means the Engine house, and the Pennsylvania Bank, can only be vewed as lasting monuments of useless extravigance, the expence of the Bank, has so far exceeded Mr L first estimate, that the director are ashamed to publish an accompt of it, tho call’d on by the legislature to do it, twelve months ago, I belive I have seen nearly as maney dry Docks as Mr L, and am certain that I have investigated their constructions as menutely as ever he did, and am of opinion, that in any Circle of twenty miles, in the inhabited parts of the United States, thare can be found as good workmen both in Stone and Wood, when used for the building of dry or wet Docks, as those in Philada, and much cheaper, and more active, tho perhaps not so well Educated in the arts of extravigence and useless expence, 
          I am afrade you will think me impertinate in attempting to find fault with the performence of a man who stands so high in the public opinion, I certainly should not have done it, did I not think it a dutie I owe you, and the public, as the mater of greate magnitude and should be examined with caution previous to being acted uppon, 
          I shall only farther observe, that if the defect I suspect does realy exist, and Mr L discovers it himself, and applys the best remedy, it will produce a wet Dock, to contain six or eight Ships, without one dollar of additional expence, and render the filing and emptying the docks, and Locks, mouch more expeditious, and with less water from the Springs or Streams, intended for that purpose, 
          I am with respect your very Humble Servt 
          
            Robert Leslie
          
        